Appellant, Lula May Robbins, sued appellees alleging in her complaint that she is the lawful wife of William Harrison Robbins who was, at the time of their marriage, the owner of an undivided one-half interest in certain real estate in the city of Hot Springs; that her husband acquired title thereto by conveyance from A. L. Rowan to her husband and his then wife, the appellee Lois Robbins; that in October, 1929, said W. H. Robbins and appellee Lois Robbins conveyed said real estate to appellee dower as trustee for Lois Robbins, who agreed to convey to Lois and had done so; that, as the wife of W. H. Robbins, she was entitled to a dower interest therein of one-third of his one-half interest, for which she prayed judgment.
The court sustained a demurrer to this complaint, dismissed same for want of equity, and the case is here on appeal.
The demurrer was properly sustained. The complaint failed to state a cause of action. Appellant's right of dower is inchoate. Dower does not ripen into an estate or an interest therein until the death of the husband. Whether appellant has a possibility of dower in the real property owned by her husband and a former wife, who is still living, as an estate by the entirety, we do not discuss. It is sufficient to say that her right of dower therein, if any, has not accrued, and the complaint, therefore, failed to state a cause of action.
Decree affirmed.